Citation Nr: 0430105	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement for service connection for a bilateral knee 
disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  The service medical records do not reveal any complaints 
of or treatment for a knee disorder.

2.  The veteran has a current diagnosis of degenerative joint 
disease of the left knee and a total knee replacement, 
arthroplasty, of the right knee.

3.  The competent medical records reveal treatment for knee 
disorders beginning in 1982.

4.  There is no evidence in the post-service medical records 
that the veteran was diagnosed with degenerative joint 
disorder of the knees within one year following separation 
from service.

5.  There is no competent medical evidence that the current 
bilateral knee disorder, to include degenerative joint 
disease, is related to the veteran's military service or to 
any incident therein.


CONCLUSION OF LAW

A bilateral knee disorder, to include degenerative joint 
disease was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5)(2004).  In this case, there 
is no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in December 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  Moreover, VA notified the 
veteran of what evidence VA would obtain or had obtained and 
what evidence he should obtain in letters dated in March 
2002, May 2002, and May 2003.  Thus, the duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records and 
identified private medical records have been associated with 
the claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and one was accorded him.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  He claims that he incurred 
degenerative joint disease, arthritis, of both knees as a 
result of injuries during service.  Specifically he claims 
that both of his knees were injured during service as a 
result of duties as a paratrooper.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 
3.303.  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a knee disorder during 
service; (2) whether he has a diagnosis of degenerative joint 
disorder that would qualify as a current disability; and, if 
so, (3) whether the current disability is etiologically 
related to the knee disorder incurred while in service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issue on appeal because it involves 
questions of medical fact requiring medical knowledge or 
training for its resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran's service medical records contain entrance and 
separation examination reports along with treatment records 
which span the entire period of the veteran's military 
service.  There is no indication in any of the service 
medical records that the veteran had complaints of, or 
treatment for knee pain or a knee disorder during service.  
In December 1965, a separation examination found the lower 
extremities were "normal."  On the accompanying report of 
medical history, the veteran indicated "no" to questions 
asking if he had arthritis, joint, or knee problems.  

Subsequent to service discharge the veteran contends that he 
had a series of surgeries on his left knee in 1972, 1993, and 
1994, and surgeries on his right knee in 1978, 1982, and 
2003.  The veteran attempted to obtain some of his post-
service medical records from both private and VA medical 
treatment centers.  He requested them from the hospitals at 
which he had treatment and was told they were destroyed after 
a period of years.  He also attempted to have his personal 
copies returned to him by his ex-wife.  However, she had 
already discarded them.  Thus, there are no medical records 
for consideration from the treatment that occurred between 
the date of separation from service and the reported third 
knee surgery in 1982.

A private discharge summary dated September 1982 reveals that 
the veteran stated he had right knee pain beginning in 
December 1981 following an injury.  The report does not 
specify this injury or give details.  The operative report 
also notes that during the course of the procedure, the 
documenting physician found evidence of "repetitive areas or 
indications of trauma."  The diagnosis was prepatellar 
bursitis, which was identified on arthroscopic examination 
and excised.  

VA medical records reveal that the veteran underwent an 
magnetic resonance imaging scan on both his knees in July 
2001.  The radiologist found that there was a degenerative 
change of both knees, with marginal spur formation and 
narrowing of the medial compartment of the joint space, and a 
bucket-handle tear of the medial meniscus, but no damage to 
the ligaments.

In June 2002, the veteran reported at a VA examination that 
he had experienced bilateral knee pain since 1966.  He also 
gave a history of having a post-service knee injury in 1975.  
The examiner found that the veteran had a bilateral knee 
strain.  Review of the x-rays revealed a normal left knee, 
with calcification at the anterior superior aspect of the 
patella of the right knee.  The conclusion of the VA examiner 
was that there was no evidence of an in-service injury, and 
opined that it was "not at least likely as not that [the 
veteran's] present knee conditions are due to service."

At a January 2003 hearing before a Decision Review Officer, 
the veteran testified that he did not seek treatment during 
service for his complaints of knee pain.  He stated that he 
tended to treat the knee pain himself and work through the 
pain.  However, review of the service medical records does 
reveal that the veteran sought treatment for various 
complaints of pain from a cervical spine strain to calluses 
on his feet.  The service personnel records reveal that the 
veteran was a paratrooper and made approximately thirty-six 
jumps over the course of his three years of service.  He was 
also a helicopter mechanic which required him to kneel, 
squat, and bend at frequent intervals.  The veteran testified 
that he experienced progressively worsening pain in his knees 
while in the service, and immediately post-service, but 
treated it with topical applications and an ice regimen.  The 
veteran stated that subsequent to service discharge, he had 
undergone seven surgeries.  

The veteran also testified that in approximately 1975, upon 
walking to the mailbox at his home, his kneecap "blew up."  
He clarified that he did not fall, but was told he had a 
bursa on the kneecap which required an operation to repair.  
The veteran stated that he began to be treated at a VA 
Medical Center (VAMC) in approximately early 2000.  The 
veteran also noted during this hearing that he had not worked 
since 2002 due to continuing knee pain problems.  He added 
that at that time, he received kinesiology treatments at the 
VAMC approximately four to five times per year, and that 
previous treatment through steroid injections had ceased to 
be effective for his condition.

VA medical records reveal that the veteran underwent a total 
knee replacement, arthroplasty, in his right knee in February 
2003.  The veteran also underwent physical therapy following 
this surgery and was released the same month from the VAMC at 
which the surgery had taken place.

The veteran underwent a VA joints examination in May 2003.  
The medical record from this examination notes that the 
veteran stated that his knee pain began while in the 
military, but neither complained nor sought treatment for it 
while in the military.  The examiner concluded from the x-
rays taken in conjunction with this examination that veteran 
had a total knee prosthesis in anatomic alignment in his 
right knee and degenerative joint disease with a narrowing in 
the joint space of the left knee.  The diagnosis was a stable 
total knee arthroplasty in the right knee and moderate 
degenerative joint disease in the left knee.  

The examiner concluded that after an extensive review of the 
veteran's service medical records and of the post-service 
medical records, no evidence was found to support the 
veteran's claim that his current bilateral knee disorder was 
a result of his military service.  The examiner concluded 
that "it is less likely than not" that the veteran's 
degenerative joint condition was a result of his military 
service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disorder.  
While it is noted that the veteran was a paratrooper and 
completed approximately thirty-six jumps during his period of 
military service, there is no evidence of a knee disorder 
during his period of active duty.  His military entrance 
examination and separation examination are both devoid of any 
notation regarding a knee disorder, to include arthritis.  
The earliest medical record noting that the veteran was 
treated for knee problems was for the 1982 knee replacement 
surgery.  The two medical opinions of record both conclude 
that the veteran's current bilateral knee disorder is less 
likely than not a result of his military service.  No medical 
evidence exists to counter these conclusions.  Due 
consideration has been given to the veteran's testimony and 
other statements; these statements are not competent 
evidence, to establish the etiology of his current bilateral 
knee disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current bilateral knee disorder is the 
result of his military service or any incident therein.  
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Service connection for a bilateral knee disorder on a 
presumptive basis cannot be granted because the medical 
condition at issue, degenerative arthritis, did not manifest 
within one year of separation from service.  Therefore, the 
claim for service connection for a bilateral knee disorder, 
to include degenerative joint disease, cannot be granted on 
either a direct or presumptive basis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement for service connection for a bilateral knee 
disorder, to include degenerative joint disease, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



